IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                           September 18, 2006 Session

      BRUCE E. SHELL, Executor of the Estate of JEFFREY MICHAEL
                    MURPHY, v. GINGER DILLS

                  Direct Appeal from the Chancery Court for Union County
                        No. 4837    Hon. Billy Joe White, Chancellor



                No. E2005-02636-COA-R3-CV - FIELD NOVEMBER 6, 2006



In a dispute over death benefits from employer, the Trial Court held designated beneficiary who later
divorced decedent, was entitled to benefits rather than the Estate. We affirm.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.

Dan D. Rhea, Knoxville, Tennessee, for appellant.

David H. Stanifer, and Lindsey Cole, Tazewell, Tennessee, for appellee.



                                            OPINION


               The Executor of the Estate of Jeffrey Michael Murphy, filed a Complaint against
Ginger Dills, Murphy’s former spouse, seeking reimbursement to the Estate for a death benefit Dills
received from Murphy’s employer, the Knox County School Board, after Murphy’s death.

               The Complaint alleged that Dills had been named beneficiary of Murphy’s death
benefits during their marriage, and that after their divorce in 1989, Murphy had inadvertently failed
to change the beneficiary designation. Further that Murphy had remarried and had a child with his
new wife, and that said wife and child were his natural and testamentary beneficiaries at the time of
his death.
                 Dills Answered, and admitted that she had received the funds, as designated
beneficiary, and that she was entitled to the funds. Plaintiff then filed an Amended Complaint,
setting forth that Murphy and Dills had entered into a Marital Dissolution Agreement which provided
in pertinent part:

               It is mutually understood and agreed by and between the parties hereto that this is a
               complete and final Marital Dissolution Agreement between them; and that in the
               event a divorce is granted, neither of them will ever hereafter have any property
               claims whatsoever against the other, except as provided for and described herein.

                At trial, the parties stipulated that Murphy worked for the Knox County School
System in the maintenance department beginning in 1987, and that he participated in the System’s
retirement plan, and that a certain amount of money was withheld from Murphy’s paychecks and put
in the plan. It was further stipulated that Murphy had died in October 2004.

                It was further stipulated that Murphy had remarried, and that his wife had a child from
a previous relationship that was 13, and she and Murphy had a child together who was 6. The parties
stipulated that Murphy was married to Dills from 1985 to 1988, and that he had designated Dills,
who was his wife at the time, as beneficiary. The Marital Dissolution Agreement was stipulated into
evidence, and the parties stipulated that Murphy never changed the beneficiary designation. Also
stipulated into evidence was The Application of Member for Refund of Defined Benefit
Contributions, which was signed by Dills, and excerpts from the System’s retirement plan were also
entered into evidence.

               At the conclusion of the trial, the Court ruled in defendant’s favor, stating the case
was controlled by the Supreme Court’s decision in Bowers v. Bowers, 637 S.W.2d 456 (Tenn. 1982).

               On appeal, these issues are presented:

               1.      Whether the “designated beneficiary” rule controlling the distribution of
                       proceeds payable at death under a contract with a third party overrides the
                       claimed continuing obligations of the deceased’s divorced spouse to refrain
                       from claiming the property of the decedent under their marital dissolution
                       agreement?

               2.      Whether a formal claim by the divorced spouse of a decedent for a refund of
                       pension plan contributions made by the decedent during his lifetime, pursuant
                       to the decedent’s pre-divorce designation of that spouse as his pension plan
                       beneficiary, violated the divorced spouse’s promise in the marital dissolution
                       agreement that “neither of them will ever hereafter have any property claims
                       whatsoever against the other”?

               Plaintiff argues that when Dills filled out the Application of Member for Refund of


                                                 -2-
Defined Benefit Contributions, she violated her continuing obligation under the MDA to refrain from
making any property claims against the husband. Plaintiff argues that Bowers and its progeny are
not dispositive, because in those cases, the MDA did not contain an obligation of future conduct after
the divorce, as found in this MDA. Further, that this situation should be regarded as a property claim
by Dills against Murphy.

               The body of case law applicable to this controversy arose in the seminal case of
Bowers v. Bowers, 637 S.W.2d 456 (Tenn. 1982). In that case, the decedent’s sister brought an
action on behalf of his children against his former wife seeking the benefits from a life insurance
policy which named his former wife as beneficiary, even though the parties had divorced. The trial
court awarded the proceeds of the policy to the former wife as named beneficiary, and the Supreme
Court affirmed, and quoted with approval the dissenting opinion in the Court of Appeals written by
Judge Cantrell, which stated:

                  Being a beneficiary of the life insurance of her ex-husband was not a “property
                  right”, a result of an “obligation to support a wife”, a “right”, or “a claim” which was
                  waived and relinquished by the property settlement agreement. The husband was
                  under no duty by law or contract to have life insurance in the first place or to
                  designate the defendant as the beneficiary of it; he could have changed the
                  beneficiary at any time without encountering any of the defendant’s rights; she
                  simply had no claim with respect to the life insurance. Therefore the terms of the
                  property settlement agreement do not affect the life insurance policy at all.

Id. at 457-458.

               The Supreme Court also quoted with approval from the Ohio case of Hergenrather
v. State Mutual Life Assurance Co. of Worcester, 68 N.E.2d 833 (Ohio Ct. App. 1946), which stated:

                  The right of the wife to recover the proceeds of the policy does not hinge on the
                  existence of a relationship of husband and wife, but rather on the well established
                  principles of contract law . . .. Her right did not arise out of the relation of husband
                  and wife. True, she was his wife at the time the policy was issued and this fact
                  undoubtedly was the reason why she was named as beneficiary, but her property
                  interest in the policy did not arise out of the marriage relation.

Id. at 458-459.

               The Supreme Court thus concluded that the property settlement agreement and
divorce had no force or effect on the life insurance policy, and that the former wife should receive
the proceeds.1

       1
       The Property Settlement Agreement incorporated in the Divorce Decree released the
husband from all claims arising out of the marital relationship, and waived any of the rights not

                                                    -3-
             The deceased’s agreement with his employer in the Knox County Employee Benefits
System provides in pertinent part:

                 Definitions, Beneficiary:

                 Beneficiary shall mean a recipient or recipients last designated by a Participant in
                 writing on forms provided by the Board, who shall receive any benefits payable
                 under the System upon the death of the Participant . . . (emphasis added).

                 Death Benefits Before Retirement

                 Upon the death of any Employee who is a Participant, a pre-retirement death benefit
                 equal to the amount of group term life insurance provided and paid for by Knox
                 County shall be paid to his Beneficiary. This provision shall remain in effect so long
                 as the County of Knox elects to provide such coverage to the extent required by law.

                 ...

                 If the death of a vested Participant occurs prior to such time that he could have
                 immediately received a benefit in accordance with Subsection III-4.02 [normal
                 retirement] or III-4-.03 [early retirement] the surviving Beneficiary shall be eligible
                 to receive a benefit equal to the contributions with which the Participant has been
                 credited in his Individual Retirement Contributions account, as referenced in
                 Subsection III-3.04 Accounts, herein, accumulated with interest at the rate of three
                 percent (3%) compounded annually plus an equivalent amount representing what
                 would have been a matching contribution made by the Employer accumulated with
                 interest at the same rate through the date of death.

                While plaintiff argues that the Bowers case was purely an insurance claim, which is
not the exact nature of the benefit here, Teachers Insurance & Annuity Assoc. v. Harris, 709 S.W.2d
592 (Tenn. Ct. App. 1985), involved a situation similar to the case before us regarding a retirement
annuity that provided death benefits.2 The first wife was named as beneficiary on decedent’s


provided for therein.
       2
           The Divorce Decree in Harris, provided:

                 It is agreed by the parties that this Agreement shall be a final settlement of the
                 property rights of the respective parties, and it is a full discharge of Husband from all
                 other claims arising out of the marital relationship, that each party hereby waives and
                 relinquishes to the other party all rights or claims which he or she may have or
                 hereafter acquire under the law of any jurisdiction to the other’s property, including

                                                   -4-
retirement annuity, who remarried.

               The Harris Court held that Bowers controlled in that case as well, since the divorce
and the property settlement agreement had no effect on the beneficiary designation, and there was
no material distinction between annuity agreements and a life insurance policy. Id. at 595.

               In the case of Mathews v. Harris, 713 S.W.2d 311 (Tenn. 1986), the contending
parties were seeking the decedent’s state employee retirement fund, who had named his ex-wife as
beneficiary. The Chancellor awarded the retirement benefits to the ex-wife, and this Court reversed.
However, the Supreme Court reversed the judgment of this Court, and reinstated the Chancellor’s
judgment, relying on the Bowers decision.

              The Harris Opinion out of the Supreme Court recites that the decedent became a
member of the retirement system in 1947, and named his then-wife as his beneficiary. In 1965, he
executed another form, again naming his wife as beneficiary. He then divorced his first wife in
1982, and remarried in July 1982 and soon thereafter died.

                After his death, the ex-wife filed a claim with the TCRS for a refund of the
accumulated contributions of decedent. Since the ex-wife and the deceased had a property settlement
agreement which contained a waiver of any rights of either spouse against the other, the retirement
system filed an interpleader action, and the trial court ruled that the beneficiary designation was not
affected by the subsequent divorce proceedings which made no reference to the fund. The Supreme
Court affirmed the Trial Judge.

               Plaintiff further argues that this case should be distinguished from Bowers and its
progeny because the parties’ MDA contains a “continuing” obligation of “future” conduct, and thus
the wife’s contractual obligation to refrain from making a claim should be enforced such that she
could not accept a refund of contributions made by the husband.

                Considering the language contained in the various agreements, however, this is a
distinction without a difference. In Bowers, the parties simply agreed to relinquish “to the other any
rights or claims not provided for herein”, and the Court held that the beneficiary of a life insurance
policy was not a “right” or a “claim” and did not necessarily arise out of the marriage relationship.
In the Harris cases, the agreement was much more comprehensive, and stated that each party waived
and relinquished “all rights or claims which he or she may have or hereafter acquire under the law
of any jurisdiction to the other’s property”, and went on to state that it applied to property currently


               without limitation, dower, curtesy, [sic] statutory allowance, homestead rights, right
               to take against the will of the other, inheritance, descent or distribution, and the right
               to act as administrator or executor of the other’s estate. This instrument applies to
               all property now owned by the parties, either jointly or individually, or any property
               which either of them may acquire in the future.


                                                  -5-
owned or later acquired. The Harris agreement explicitly contemplates current and future claims
to current and future property. The Harris agreement states the same obligation that is in the MDA
before us in a different way, i.e. the obligation to refrain from making future claims to the other’s
property.

                Next, plaintiff argues that this case is distinguishable because it does not deal with
a life insurance policy or other benefit that is payable only upon death, but rather involves money
that decedent earned and contributed to the retirement plan. Once again, this is the factual situation
as we noted in Mathews v. Harris, 713 S.W.2d 311 (Tenn. 1986). In Harris, decedent had
designated his then-wife to receive the benefits which the system provided, i.e., to pay her, “in the
event of my death before retirement the total amount of the accumulated contributions and allowable
interest standing to my credit in the Retirement System.” The Harris opinion states that after his
death, his ex-wife filed a claim for a “refund” of decedent’s “accumulated contributions”, and the
Supreme Court held that the beneficiary designation was not affected by the subsequent divorce
proceedings nor the parties’ property settlement agreement waiving future claims.

                 We find no basis to distinguish the precedents in the Bowers and its progeny from
the facts of this case. We are therefore constrained to affirm the Judgment of the Trial Court.

              For the foregoing reasons, the Judgment of the Trial Court is affirmed and the cause
remanded, with the cost of the appeal assessed to the Estate of Jeffrey Michael Murphy.




                                                       ______________________________
                                                       HERSCHEL PICKENS FRANKS, P.J.




                                                 -6-